




Exhibit 10.1






BOARDWALK OPERATING GP, LLC
EXEMPT EMPLOYEE ANNUAL SHORT-TERM INCENTIVE PLAN


(As Amended and Restated Effective January 1, 2013)




1.Purpose.
The Boardwalk Exempt Employee Annual Short-Term Incentive Plan (the “Plan”) is
intended to advance the interests of Boardwalk Pipeline Partners, LP
(the “Partnership”) and its Affiliates by providing certain employees of the
Partnership and its Affiliates with additional incentives through the
discretionary payment of bonuses based on the achievement of annual objective
financial and business criteria selected in the discretion of the Committee,
thereby increasing the personal stake of such employees in the continued success
and growth of the Partnership and its Affiliates. Capitalized terms used but not
otherwise defined herein have the meanings set forth in Section 13.


2.Administration.
The Committee administers the Plan. All Committee determinations,
interpretations and other decisions shall be binding and conclusive on all
Persons. Subject to the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have the discretionary authority to:


(a)Select Eligible Employees or employee classifications eligible to receive STI
Awards;
(b)Determine the Partnership Performance Objectives and Individual Performance
Objectives for each calendar year;
(c)Determine the Target STI Percentage, Partnership Objectives Weighting and
Individual Objectives Weighting for each Eligible Employee (or class of Eligible
Employees) for each calendar year;
(d)Determine the amounts payable pursuant to STI Awards;
(e)Exercise its discretion to reduce or eliminate any STI Award; and
(f)Establish policies and procedures to administer the Plan from time to time;
interpret, in its sole discretion, all terms, provisions, conditions, and
limitations of the Plan; correct any defect or supply any omission or reconcile
any inconsistency that may appear in the Plan in such manner and to such extent
as the Committee shall deem appropriate; and make all necessary or advisable
decisions to administer the Plan.


3.Participation.
No employee of the Partnership or any of its Affiliates shall have the right, at
any time, (a) to be selected as an Eligible Employee, (b) if selected as an
Eligible Employee, to be entitled to receive an STI Award or (c) if selected as
an Eligible Employee for a particular calendar year, to be selected as an
Eligible Employee for any subsequent calendar year.
4.Target STI Percentage.
(a)Each calendar year, the Committee will determine the Target STI Percentages
for each Eligible Employee for such calendar year.




--------------------------------------------------------------------------------




(b)If (i) an Eligible Employee commences employment with the Partnership or one
of its Affiliates during a calendar year or (ii) an employee who was not an
Eligible Employee on January 1st of a calendar year subsequently becomes an
Eligible Employee during such calendar year, in each case, on or before
September 30th of a calendar year, then such Eligible Employee's Target STI
Percentage shall be prorated based upon the number of days in such calendar year
that the Eligible Employee was employed by the Partnership or one of its
Affiliates. Employees hired after September 30th of a calendar year will not be
eligible for an STI Award for such calendar year.


5.Individual Performance Objectives.
(a)Each calendar year, the Committee will establish one or more Individual
Performance Objectives for such calendar year, including a methodology to
determine the Individual Payout Percentage that corresponds with attained
objectives. The Committee will determine the extent to which the Individual
Performance Objectives were achieved or exceeded for a calendar year within 60
days after the end of such calendar year and, based on such determination, the
Committee will determine the Individual Payout Percentage for such calendar
year.
(b)Each calendar year, the Committee will also establish an Individual
Objectives Weighting for each Eligible Employee for such calendar year. The
Individual Objectives Weightings for a particular calendar year may differ among
the Eligible Employees. The Committee retains the discretion to reduce or
otherwise modify the Individual Payout Percentage for any Eligible Employee
based on such Eligible Employee's individual performance during the relevant
calendar year.


6.Partnership Performance Objectives.
(a)Each calendar year, the Committee will establish one or more Partnership
Performance Objectives for such calendar year. The Committee will determine the
extent to which the Partnership Performance Objectives were achieved or exceeded
for a calendar year within 60 days after such calendar year ends. Based on such
determination, the Committee will establish a Partnership Payout Percentage for
such calendar year.
(b)Each calendar year, the Committee will also establish a Partnership
Objectives Weighting for such calendar year. The Partnership Objectives
Weighting for a particular calendar year may differ among the Eligible
Employees. The Committee retains the discretion to modify the Partnership Payout
Percentage for any Eligible Employee based on such Eligible Employee's
individual performance during the relevant calendar year.


7.STI Award Calculation.
An Eligible Employee's STI Award, if any, for a calendar year will be equal to
the sum of such Eligible Employee's Individual Performance Award and Partnership
Performance Award for such calendar year, each as calculated below:
(a)Individual Performance Award: An Eligible Employee's Individual Performance
Award, if any, for a calendar year will be equal to the product of A, B and C,
where:
(i)“A” is equal to such Eligible Employee's Base Salary for such calendar year
multiplied by such Eligible Employee's Target STI Percentage for such calendar
year;
(ii)“B” is equal to the applicable Individual Payout Percentage for such
calendar year; and
(iii)“C” is equal to the applicable Individual Objectives Weighting for such
calendar year.
(b)Partnership Performance Award: An Eligible Employee's Partnership Performance
Award, if any, for a calendar year will be equal to the product of X, Y and Z,
where:




--------------------------------------------------------------------------------




(i)“X” is equal to such Eligible Employee's Base Salary for such calendar year
multiplied by such Eligible Employee's Target STI Percentage for such calendar
year;
(ii)“Y” is equal to the Partnership Payout Percentage for such calendar year;
and
(iii)“Z” is equal to the Partnership Objectives Weighting for such calendar
year.


8.Award Payment.
The Committee has sole and absolute authority and discretion to decide the time
and manner in which STI Awards, if any, shall be paid under the Plan, but in no
event shall any such STI Awards be paid later than the March 15 following the
calendar year to which such STI Awards relate. The Committee's determination as
to the time and manner of payment is binding and conclusive on all Eligible
Employees. Generally, however, the following provisions apply:


(a)Payment Form: Each STI Award under the Plan will be paid in cash in one lump
sum, less withholding for all applicable federal, state or local taxes and other
deductions, if any, in effect when such STI Award is paid.
(b)Adjustments: The Partnership may exercise its discretion to adjust (upward or
downward, including to zero) any STI Award at any time before such STI Award has
been paid for any reason or for no reason whatsoever.
(c)Termination, Death or Disability: STI Awards will be paid only to Eligible
Employees who are employed by the Partnership or one of its Affiliates on the
applicable payment date. An Eligible Employee shall forfeit all unpaid STI
Awards granted to such Eligible Employee if his or her employment terminates for
any reason other than the circumstances described in Section 8(c)(i) or (ii)
before the applicable payment date. All amounts that would otherwise have been
payable in respect of STI Awards that are forfeited shall be allocated and paid
in such manner as the Committee determines, in its sole discretion, to one or
more Eligible Employees or to one or more employees of the Partnership or any of
its Affiliates pursuant to another bonus or short-term incentive plan or
arrangement sponsored or maintained by the Partnership or one of its Affiliates
from time to time, including, without limitation, the Boardwalk Operating GP,
LLC Non-Exempt Employee Annual Short-Term Incentive Plan.
(i)If an Eligible Employee's employment terminates due to such Eligible
Employee's death, Disability or Retirement on or before the last day of a
calendar year, the Eligible Employee (or, if applicable, the Eligible Employee's
estate) will be paid a pro-rata portion of each STI Award granted to such
Eligible Employee for such calendar year based upon the number of days during
such calendar year that such Eligible Employee was employed by the Partnership
or one of its Affiliates. A prorated payment of an STI Award for a particular
calendar year will be made at the same time and in the same form that payments
of STI Awards for such calendar year are paid to all other Eligible Employees
who remain actively employed by the Partnership or one of its Affiliates.
(ii)If an Eligible Employee's employment terminates due to such Eligible
Employee's death, Disability or Retirement after the end of a calendar year but
before the STI Award payment date with respect to such calendar year, then such
Eligible Employee (or, if applicable, such Eligible Employee's estate) will
receive the full amount of the STI Award to which he or she would otherwise be
entitled. Payment shall be made at the same time and in the same form that
payments of STI Awards for such calendar year are paid to all other Eligible
Employees who remain actively employed by the Partnership or one of its
Affiliates.




--------------------------------------------------------------------------------




(iii)Notwithstanding any provision in the Plan to the contrary:
(A)An Eligible Employee's employment shall not be deemed to terminate because
such Eligible Employee is absent from active employment due to short-term
disability, authorized paid time off, temporary leaves of absence granted by the
Partnership for professional advancement, education, health or government
service or military leave for any period if the Eligible Employee returns to
active employment within 90 days after military leave terminates, or during any
period required to be treated as a leave of absence by any valid law or
agreement; and
(B)The Committee, in its sole discretion, may waive all or part of the
provisions of this Section 8 with respect to STI Awards whenever the Committee,
in its sole discretion, deems such waiver to be appropriate. Any such waiver
shall not be binding on the Committee, the Partnership or any of the
Partnership's Affiliates with respect to any other Eligible Employee, whether or
not similar circumstances exist.
(d)Section 409A of the Code: It is intended that the STI Awards under the Plan
qualify as short-term deferrals exempt from the requirements of Section 409A of
the Code. In the event that any STI Award does not qualify for treatment as an
exempt short-term deferral, it is intended that such amount will be paid in a
manner that satisfies the requirements of Section 409A of the Code. The Plan
shall be interpreted and construed in accordance with such intent.
(e)No Trust: The establishment of the Plan shall not be deemed to create a
trust. The Plan shall constitute an unfunded, unsecured liability of the
Partnership to make payments in accordance with the provisions of the Plan, and
no individual shall have any security or other interest in any assets of the
Partnership or any of its Affiliates or in the equity interests of the
Partnership or otherwise.


9.Assignments and Transfers.
An Eligible Employee's rights under the Plan are personal. No Eligible Employee
or any Person claiming under an Eligible Employee may assign or transfer his or
her rights or interest under the Plan, and any attempted assignment or transfer
in violation of the Plan shall be null and void.
10.Final Determinations.
Any decision by the Committee or the Partnership under the Plan shall be final,
conclusive and binding for all purposes and upon all Persons, including the
Partnership and each of its Affiliates, each Eligible Employee and any
beneficiary of an Eligible Employee and their respective heirs, successors, and
personal representatives.
11.No Guaranteed Employment.
Neither the maintenance of the Plan nor any action taken hereunder shall confer
on any Person the right to continued employment by the Partnership or any of its
Affiliates for any definite period of time, or affect in any way the right of
the Partnership or any of its Affiliates to terminate such employment at any
time.
12.Amendment, Suspension or Termination of the Plan.
The Partnership may amend, suspend or terminate the Plan in whole or in part at
any time without the consent of any Eligible Employee, any beneficiary of any
Eligible Employee or any other Person.


13.Definitions.
The following definitions apply to the Plan:






--------------------------------------------------------------------------------




Affiliate: With respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. For purposes of the preceding
sentence, the term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through ownership of voting securities, by
contract or otherwise.


Base Salary: An Eligible Employee's annualized base salary in effect on the last
day of the applicable calendar year.


Code: The Internal Revenue Code of 1986, as amended.


Committee: A committee comprised of the individuals serving as the Chief
Executive Officer, the Senior Vice President and Chief Financial and
Administrative Officer, and the Vice President, Human Resources of the
Partnership from time to time.


Disability: A permanent and total disability as defined in the Partnership's
long-term disability plan in which an Eligible Employee is eligible to
participate; provided, however, that in the event that an Eligible Employee is
not eligible to participate, for whatever reason, in any such long-term
disability plan or if the Partnership does not maintain such a long-term
disability plan, then “Disability” means that, as a result of accidental bodily
injury, sickness or mental illness, an Eligible Employee is expected for a
period of at least 24 months thereafter (i) to be prevented from performing one
or more of the essential duties of such Eligible Employee's occupation and (ii)
to have monthly earnings of less than 80% of such Eligible Employee's monthly
earnings prior to incurring such Disability.


Eligible Employee: An exempt employee of the Partnership or one of its
Affiliates (other than an employee who is eligible to participate in any annual
bonus or short-term incentive plan or arrangement of the Partnership or any of
its Affiliates other than the Plan) who is selected by the Committee to be
eligible for an STI Award for a calendar year.


Individual Payout Percentage: The percentage the Partnership designates to
reflect the extent to which the applicable Individual Performance Objectives are
achieved.


Individual Performance Award: The amount determined in Section 6(a).


Individual Performance Objectives: Measures of an Eligible Employee's
performance set by such Eligible Employee's supervisor to evaluate such Eligible
Employee's performance over a particular calendar year.


Individual Objectives Weighting: The weighting of Partnership Performance Awards
to be used in calculating an STI Award.


Partnership Payout Percentage: The percentage the Partnership designates to
reflect the extent to which the Partnership Performance Objectives are achieved.


Partnership Performance Objectives: Measures of the Partnership's financial and
operational performance used by the Partnership to evaluate the Partnership's
performance over a particular calendar year.


Partnership Performance Award: The amount determined in accordance with Section
6(b).






--------------------------------------------------------------------------------




Person: An individual or a corporation, limited liability company, partnership,
joint venture, trust, unincorporated organization, association, governmental
agency or political subdivision thereof or other entity.


Plan: The Boardwalk Operating GP, LLC Exempt Employee Annual Short-Term
Incentive Plan.


Retirement: An Eligible Employee's voluntarily-initiated termination of
employment on or after attaining age 55 and completing at least 5 years of
service with the Partnership or its Affiliates, following the established
procedures for retirement including providing adequate notice to the Partnership
and its Affiliates.


STI Award: The amount the Partnership decides to pay under the Plan, according
to the Partnership and individual Eligible Employees' performance for a specific
calendar year as determined in Section 6(c).


Target STI Percentage: The percentage of an Eligible Employee's Base Salary used
to calculate such Eligible Employee's Target STI Award.


Target STI Award: The STI payout that will be paid to an Eligible Employee if
both the Partnership and the Individual Performance Objectives are achieved at
the target level.


[Signature Page Follows]




--------------------------------------------------------------------------------








By:             Dated:
Stephen Bienvenu
Vice President of Human Resources








